Citation Nr: 1823771	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-40 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the Veteran's left knee disability.

2. Entitlement to a rating in excess of 10 percent for the Veteran's left shoulder disability. 

3. Entitlement to a rating in excess of 10 percent for the Veteran's left foot disability. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973 and from February 1975 to February 1996.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. Jurisdiction currently resides with the RO in Columbia, South Carolina. 

In November 2016, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge. A transcript is of record. 

VA treatment records and VA examinations were added to the record subsequent to the issuance of the October 2014 Statement of the Case (SOC). The AOJ will have the opportunity to consider this evidence on remand with respect to the remaining issues.

Finally, the TDIU issue comes to the Board on appeal because the Veteran has submitted evidence of unemployability due to his service-connected disabilities during the course of his increased ratings appeal. See e.g., November 2016 Board hearing transcript; TDIU application. As such, it follows that a request for TDIU was reasonably raised by the Veteran. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board sees that the RO has already adjudicated the TDIU issue (see June 2017 rating decision). Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's November 2016 Board hearing, the Veteran testified that his left knee disability has worsened and that his knee is unstable. See Board hearing transcript at 3; 14. The Veteran testified that Dr. W.J. expressed that the Veteran has a torn meniscus. Id at 4. 

Although the Veteran was afforded a knee VA examination in May 2017, another VA examination is required as the examiner stated that, "objective evidence for a left knee condition has been found" but unfortunately it was "outside the scope of the focused exam." 

The Veteran also testified that after his left shoulder surgery, his left shoulder disability has worsened. See Board hearing transcript at 15.The Veteran expressed that he does not have a full range of motion. Id at 18.

In addition, the Veteran testified that the Veteran uses inserts for his left foot and that his foot cramps at night and while walking. See Board hearing transcript at 19. The Veteran expressed that the bone on the side of his foot is protruding. Id at 20.

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Moreover, as the Veteran's TDIU claim is inextricably intertwined with his increased rating claims, the TDIU issue is also remanded. See Rice v. Shinseki, 22 Vet. App. 447 (2009).
Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.

2. After completing directive #1, schedule the Veteran for VA examinations by the appropriate VA examiners to determine the current level of severity of the Veteran's left knee and left shoulder disability. 

The claims file must be made available to the examiners, and the examiners should state in the opinion that review of the electronic record was accomplished.

The examiners are asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms. 

The examiners are advised that the Veteran is competent to attest to observable symptoms, such as pain and instability. If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiners should provide a fully reasoned explanation.

The examiners must provide all information required for rating purposes. Specifically, the examiners are advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness. 

Additionally, the examiners must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. 

If the examiners are unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss the impact of the left knee and left shoulder disability on the Veteran's ability to maintain substantially gainful employment.

3. After completing directive #1, schedule the Veteran for a VA examination by the appropriate VA examiner to determine the current level of severity of his left foot disability. 

In this regard, the examiner should address the Veteran's contention that there is a bone protruding from the side of his foot, and if present, discuss any functional limitation presented by this disability.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms. 

The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain. If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner should discuss the impact of the left foot disability on the Veteran's ability to maintain substantially gainful employment.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased ratings and TDIU issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




